Case 19-00730-5-JNC          Doc 669 Filed 01/30/20 Entered 01/30/20 09:58:56                       Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                GREENVILLE DIVISION

  In re:

  CAH ACQUISITION COMPANY 16,                            Case No. 19-01227-5-JNC
  INC., d/b/a HASKELL COUNTY
  COMMUNITY HOSPITAL                                     Chapter 11

  CAH ACQUISITION COMPANY 12,                            Case No. 19-01697-5-JNC
  LLC, d/b/a FAIRFAX COMMUNITY
  HOSPITAL                                               Chapter 11

  CAH ACQUISITION COMPANY 7, LLC,                        Case No. 19-01298-5-JNC
  d/b/a PRAGUE COMMUNITY HOSPITAL,
                                                         Chapter 11

  CAH ACQUISITION COMPANY #1,                            Case No. 19-00730-5-JNC
  LLC, d/b/a WASHINGTON COUNTY
  HOSPITAL,                                              Chapter 11

                           Debtors.

                   NOTICE OF PATIENT CARE OMBUDSMAN’S REPORT

         PLEASE TAKE NOTICE that on April 17, 2019, April 26, 2019, and subsequently on July 1,
 2019, Suzanne Koenig was appointed as the Patient Care Ombudsman in the above- captioned
 Chapter 11 cases by the Bankruptcy Administrator, pursuant to an Order of the United States Bankruptcy
 Court for the Eastern District of North Carolina (the “Appointment Order”).

         PLEASE TAKE FURTHER NOTICE that the Patient Care Ombudsman will be filing her
 written report (the “Report”) with the Court on February 14, 2020 no later than 11:59 pm (Eastern
 Time).

          Per the Appointment Order, if you would like a copy of the Report, it will be posted at each facility,
 will be available on the court’s website or you may contact the following person (who will provide a copy
 free of charge):
                                          Carla Greenberg, Paralegal
                                       GREENBERG TRAURIG, LLP
                                     77 West Wacker Drive, Suite 3100
                                              Chicago, IL 60601
                                          Telephone: 312.456.8400
                                       Facsimile: 312.456.8435 Email:
                                           greenbergc@gtlaw.com

 Dated: January 30, 2020

 By: /s/ Suzanne A. Koenig
     Suzanne A. Koenig, in her capacity
     As Patient Care Ombudsman
Case 19-00730-5-JNC       Doc 669 Filed 01/30/20 Entered 01/30/20 09:58:56               Page 2 of 4




                      UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             GREENVILLE DIVISION

  CAH ACQUISITION COMPANY 16,                      Case No. 19-01227-5-JNC
  LLC d/b/a HASKELLCOMMUNITY
  HOSPITAL,                                        Chapter 11

  CAH ACQUISITION COMPANY 12,                      Case No. 19-01697-5-JNC
  LLC d/b/a FAIRFAX COMMUNITY
  HOSPITAL,                                        Chapter 11

  CAH ACQUISITION COMPANY 7, LLC                   Case No. 19-01298-5-JNC
  d/b/a PRAGUE COMMUNITY
  HOSPITAL,                                        Chapter 11

  CAH ACQUISITION COMPANY 1, LLC,                  Case No. 19-00730-5-JNC
  d/b/a WASHINGTON COUNTY
  HOSPITAL,                                        Chapter 11

                        Debtors.

                                 CERTIFICATE OF SERVICE

         I hereby certify that on January 30, 2020, a true and correct copy of the Notice of Patient
 Care Ombudsman’s Report was sent via this Court’s ECF notification system to the Bankruptcy
 Administrator, counsel who have filed a Notice of Appearance, and any party directly affected by
 the pleading via ECF notification:

  Marjorie K. Lynch (via ECF)                      Terri L. Gardner (via ECF)
  Brian Behr (via ECF)                             Nelson Mullins Riley &
  Kirstin E. Gardner (via ECF)                     Scarborough, LLP
  434 Fayetteville St.                             4140 Parklake Avenue, Suite 200
  Suite 640                                        Raleigh, NC 27612
  Raleigh, NC 27601                                Counsel for Petitioning Creditors
  Bankruptcy Administrator
  Katherine M. McCraw (via ECF)                    Thomas W. Waldrep, Jr. (via ECF)
  Assistant Attorney General                       Waldrep LLP
  N.C. Department of Justice                       101 S Stratford Road, Suite 210
  Post Office Box 629                              Winston-Salem, NC 27104
  Raleigh, NC 27602-0629                           Trustee
  Counsel for NC DHHS/DHB




                                                                                     NPGBO1:3118302.1
Case 19-00730-5-JNC     Doc 669 Filed 01/30/20 Entered 01/30/20 09:58:56          Page 3 of 4




  Ryan J. Adams (via ECF)                       Felton E. Parrish (via ECF)
  Adams, Howell, Sizemore & Lenfestey, PA       Hull & Chandler, P.A.
  1600 Glenwood Ave., Suite 101                 1001 Morehead Square Drive, Suite 450
  Raleigh, NC 27608                             Charlotte, NC 28203
  Nicholas Zluticky (via ECF)                   Rayford K. Adams, III (via ECF)
  Stinson Leonard Street LLP                    Spilman Thomas & Battle, PLLC
  1201 Walnut Street, Suite 2900                110 Oakwood Dr., Suite 500
  Ste 2700                                      Winston-Salem, NC 27103
  Kansas City, MI 64106-2150
  E. Franklin Childress (via ECF)               M. Ruthie Hagan (via ECF)
  165 Madison Avenue, Suite 2000                Baker, Donelson, Bearman, Caldwell
  Memphis, TN 38103                             165 Madison Avenue, Suite 2000
                                                Memphis, TN 38103
  David J Haidt (via ECF)                       Tyler E. Heffron (via ECF)
  Ayers & Haidt, P.A.                           Triplett Woolf Garretson, LLC
  PO Box 1544                                   2959 N. Rock Road, Suite 300
  307 Metcalf Street                            Wichita, KS 67226
  New Bern, NC 28563
  Brian H. Smith (via ECF)                      W. Tyler Chastain (via ECF)
  Complete Business Solutions Group, Inc.       Bernstein, Stair & McAdams, LLP
  20 N. 3rd Street                              116 Agnes Road
  Philadelphia, PA 19106                        Knoxville, TN 37919
  Eric L. Johnson (via ECF)                     Stephen W. Petersen (via ECF)
  Matthew A.Petersen (via ECF)                  Jeffrey R. Whitley (via ECF)
  Spencer Fane LLP                              Fox Rothschild, LLP
  1000 Walnut Street, Suite 1400                Post Office Box 27525
  Kansas City, MO 64106                         Raleigh, NC 27611
  Patricia E. Hamilton (via ECF)                Wesley F. Smith (via ECF)
  Stevens & Brand, LLP                          Stevens & Brand, LLP
  917 S.W. Topeka Boulevard                     900 Massuchusetts Street, Suite 500
  Topeka, KS 66612                              Lawrence, KS 66044
  Sharon L. Stolte (via ECF)                    Katherine Montgomery McCraw (via ECF)
  Sandberg Phoenix & von Gontard P.C.           North Carolina Department of Justice
  4600 Madison Avenue, Suite 1000               PO Box 629
  Kansas City, MO 64112                         Courier Number 51-41-22
                                                Raleigh, NC 27602-0629
  John Paul H. Cournoyer (via ECF)              Christopher A. McElgunn (via ECF)
  Northen Blue, LLP                             Klenda Austerman LLC
  PO Box 2208                                   1600 Epic Center
  Chapel Hill, NC 27515-2208                    301 N Main
                                                Wichita, KS 67202-4816
  John M. Sperati (via ECF)                     Jerry P. Spore (via ECF)
  SmithDebnamNarronDrakeSaintsing&Myers         Spragins, Barnett & Cobb, PLC
  4601 Six Forks Road, Suite 400                312 E. Lafayette Street
  Raleigh, NC 27609                             Jackson, TN 38301



                                            2
                                                                              NPGBO1:3118302.1
Case 19-00730-5-JNC      Doc 669 Filed 01/30/20 Entered 01/30/20 09:58:56         Page 4 of 4




  Jonathan O. Steen (via ECF)                    Jason L. Hendren (via ECF)
  Spragins, Barnett & Cobb, PLC                  Rebecca F. Redline (via ECF)
  213 E. Lafayette Street                        Hendren Redwine & Malone, PLLC
  Jackson, TN 38301                              4600 Marriott Drive, Suite 150
                                                 Raleigh, NC 27612
  James C. Lanik (via ECF)
  Jennifer B. Lyday (via ECF)
  Francisco T. Morales (via ECF)
  Waldrep LLP
  101 S. Stratford Road, Suite 210
  Winston-Salem, NC 27104

               /s/ Brian R. Anderson
               Brian R. Anderson
               N.C. State Bar No. 37989
               banderson@nexsenpruet.com
               Nexsen Pruet, PLLC
               701 Green Valley Road, Suite 100
               Greensboro, NC 27402
               (336) 373-1600
               Counsel to the Suzanne Koenig, the Patient Care Ombudsman




                                             3
                                                                            NPGBO1:3118302.1
